Wells Fargo Bank, N.A. v Dysinger (2017 NY Slip Op 06861)





Wells Fargo Bank, N.A. v Dysinger


2017 NY Slip Op 06861


Decided on September 29, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 29, 2017

PRESENT: WHALEN, P.J., SMITH, CENTRA, AND TROUTMAN, JJ. (Filed Sept. 29, 2017.) 


MOTION NO. (452/17) CA 16-00373.

[*1]WELLS FARGO BANK, N.A., SUCCESSOR BY MERGER TO WELLS FARGO BANK MINNESOTA, N.A., AS TRUSTEE, FORMERLY KNOWN AS NORWEST BANK MINNESOTA, N.A., AS TRUSTEE FOR CERTIFICATE HOLDERS OF SACO1 SERIES, 1999-2, PLAINTIFF-RESPONDENT, 
vBONNIE M. DYSINGER, DEFENDANT-APPELLANT, ET AL., DEFENDANTS.

MEMORANDUM AND ORDER
Motion for reargument denied.